Citation Nr: 1621899	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for arthralgias (to include arthralgias of the bilateral knees, right shoulder, cervical spine, and headaches as a symptom of cervical spine arthralgia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection.  This matter was most recently before the Board in August 2014, when it was remanded for additional development.  As noted in the Board's August 2014 decision and remand order, the issue was recharacterized from a claim to reopen to a de novo claim for service connection following the addition of a declassified document and service personnel records to the file after the May 2008 rating decision which denied service connection for arthralgias.  See 38 C.F.R. § 3.156(c) (2015).


FINDING OF FACT

The Veteran's claimed arthralgias (including complaints of pain in his bilateral knees, cervical spine, right shoulder, and headaches as a symptom of cervical spine arthralgia) were not manifested in service or for many years thereafter, and are not shown to be related to his service.


CONCLUSION OF LAW

Service connection for arthralgias is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2007, July 2009, February 2012, and September 2014 (following the Board's August 2014 remand), VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  He was afforded VA examinations in September 2014 (for arthralgias of the knees, right shoulder, and cervical spine) and April 2015 (for headaches).  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For some "chronic diseases," such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Such diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As discussed in further detail below, the Veteran asserts that he was exposed to herbicides, specifically Agent Orange, while in service in Thailand.  He related his belief that his arthralgias are due to such exposure.  See November 2012 and April 2016 statements.  Accordingly, following a discussion of the facts, the Board will proceed with a discussion of presumptive service connection and a direct service connection pursuant to Combee v. Brown, supra.  For ease of discussion and organization, the Board will first discuss the Veteran's arthralgias pertaining to his joints (i.e., his complaints of pain in his knees, right shoulder, and cervical spine).  The Board will then discuss his complaints of headaches, which the Veteran asserts may be due to his cervical disc disorder.  See May 2007 clinical record.  

Factual Background - Arthralgias of the Joints

The Veteran's STRs reflect a normal June 1970 Report of Medical Examination on entrance.  The Veteran complained of a "neck problem" in November 1971.  The assessment was a "healing furuncle in neck."  (A 'furuncle' is defined as "a painful nodule formed in the skin by circumscribed inflammation of the dermis and subcutaneous tissue after staphylococci enter through the hair follicle."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012).)  He was cleared to return to duty the same day.  The Veteran complained of left knee pain in September 1972 after hurting it playing football.  The assessment was a stable joint without cartilage or ligament tear.  X-rays were within normal limits.  There was no fracture or displacement.  On March 1974 examination for separation purposes, the Veteran denied: arthritis, rheumatism or bursitis; bone, joint, or other deformity; recurrent back pain; and swollen or painful joints.  See March 1974 Report of Medical History.  The March 1974 Report of Medical Examination for separation purposes reflects normal upper extremities, lower extremities, feet, spine, and other musculoskeletal system.         

The earliest post-service clinical record which reflects a diagnosis of arthritis/arthralgia is a September 2001 gastroenterological record.  The record notes that the Veteran "has arthritis and joint pain which is chronic."  No etiological opinion was provided.  

The record reflects continuing complaints of joint pain in the knees, shoulders, and neck in December 2003, June 2004, March 2005, May 2007, July 2007, January 2008, June 2008, May 2009, July 2009, February 2010, September 2010, June 2011, March 2013, October 2013, and May 2014.  The May 2007 clinical record reflects an assessment of degenerative joint disease of the cervical spine.  The July 2007 clinical record reflects a diagnosis of, "Arthralgias, cause is unclear."  

Importantly, none of the above clinical records provide etiological opinions which relate the arthralgias to the Veteran's service.  However, several clinical records suggest that the Veteran's myalgias (pain in a muscle or group of muscles) may be caused by his statin medication used to treat his non-service-connected heart condition.  For example, a July 2007 clinical record notes that he has "... some myalgias.  He didn't realize Crestor could cause that."  A June 2011 clinical record reflects that the Veteran is allergic to several medicines including Crestor, Zocor, and Zetia, and that their use in treatment was stopped because they were "resulting in myalgia."

Social Security Administration records reflect that the Veteran receives disability payments.  A November 2003 Social Security Disability Determination reflects a primary diagnosis of ischemic heart disease with a secondary diagnosis of other disorders of the nervous system. 

In August 2012, the Appeals Management Center (AMC) issued a statement noting that the Joint Services Records Research Center (JSRRC) had been unable to verify the Veteran's statements about herbicide exposure during his service in Thailand. The AMC found that all procedures for obtaining corroboration had been properly followed and that further attempts to verify herbicide exposure would be futile.

Pursuant to VA's duty to assist under 38 U.S.C.A. § 5103A(d), this matter was remanded in August 2014 to obtain advisory medical opinions to determine if the Veteran's claimed arthralgias are related to service.   

On September 2014 VA neck examination, the Veteran complained of neck pain that has bothered him for approximately 20 years.  He related that he does not remember injuring his neck in the military.  Objective examination testing showed full range of motion with no evidence of painful motion, as well as normal strength, sensation, and reflexes.  Review of May 2007 x-rays showed mild degenerative disc disease.  After examining and interviewing the Veteran, and reviewing the claims file and medical literature, the examiner opined that the Veteran's neck condition is less likely as not (less than 50/50 probability) caused by or a result of his time in service.  The examiner explained that the Veteran's STRs are negative for any neck complaints or injuries.  Upon separation examination, he denied neck problems.  The examiner explained that the Veteran denied injuring his neck in service.  She noted that private notes first mention neck problems in 2002.  She concluded, "In summary, by his own [ad]mission, he didn't start having neck problems [until] over 20 years after he was discharged from service.  Private treatment records first report neck problems almost 30 years after service.  In addition, there was no neck injury in service.  Therefore, it is less likely as not that his neck condition is caused by or a result of his time in service." 

On September 2014 VA shoulder examination, the Veteran complained of shoulder problems that have been bothering him for about 10 years.  Specifically, the Veteran complained of occasional pain in the back of the right shoulder.  The Veteran denied injuring his shoulder in the military but related his belief that his shoulder problem is related to Agent Orange exposure.  Objective examination testing showed full range of motion with no evidence of painful motion, as well as normal strength.  Tests were negative for rotator cuff, labrum, clavicle, scapula, acromioclavicular joint, and sternoclavicular joint conditions.  The examiner diagnosed normal bilateral shoulders.  After examining and interviewing the Veteran, and reviewing the claims file and medical literature, the examiner opined that the Veteran's right shoulder complaints are less like as not (less than 50/50 probability) caused by or a result of his time in service.   As rationale for her opinion, the examiner noted that the Veteran's STRs are negative for shoulder complaints in service and that he denied injury to his right shoulder in service.  She explained that the "[V]eteran has no diagnosed right shoulder condition and has a normal exam today.  He started having shoulder pain 10 years ago, which is 30 years after he was discharged from service.  There was no shoulder injury while in service by his own [ad]mission.  Therefore, it is less likely as not that his current shoulder complaints were caused by or a result of his time in service."

On September 2014 VA knee examination, the Veteran complained of intermittent pain over his kneecaps, crepitus, and occasional instability.  The Veteran related that his knees have been bothering him for about 10 years.  He related that he could not recall a knee injury in service.  However, the report notes that the Veteran injured his left knee playing football in September 1972 while in service. Contemporaneous x-rays were normal, and the Veteran denied knee problems upon separation examination.  Objective examination testing showed bilateral full range of motion with no evidence of painful motion.  Strength tests and instability tests were normal.  Review of November 2008 x-rays showed slight medial degenerative arthritis in the left knee and an unremarkable right knee.  The examiner opined that the Veteran's bilateral knee pain and slight left knee osteoarthritis are less likely as not (less than 50/50 probability) caused by or a result of his time in service.  She acknowledged trauma to the Veteran's left knee in September 1972 reflected in his STRs, as well as his denial of knee problems upon separation examination.  She noted that a December 2003 disability examination made no mention of knee problems.  She also noted a June 2004 clinical note which indicated that, as a 13-year old, a pitchfork went through the Veteran's right knee and that he has not had residuals.  Lastly, she acknowledged a January 2008 record reflecting complaints of aches all over, diagnosed as myalgias.  She concluded, "In summary, by veteran's own [ad]mission, he has only had bilateral knee complaints for about the past 10 years.  This is a 30 year gap between his left knee injury in the military.  Therefore, there is no nexus between his left knee injury in the military and his current knee complaints.  There is no history of any right knee injury while in the military.  In addition, his knee exams today are normal.  Therefore, it is less likely as not that his current knee complaints are caused by or a result of his time in service."

Analysis - Arhtralgias of the Joints

The Board has reviewed the Veteran's contention that his arthralgias are service connected as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Board notes that there is no competent indication that the Veteran was exposed to herbicides.  See August 2012 VA AMC Memorandum (finding inability to verify the Veteran's statements about herbicide exposure during his service in Thailand).  Furthermore, arthralgia and/or arthritis are not included on the list of presumptively service-connected diseases. 38 C.F.R. § 3.309(e).  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for arthritis or arthralgia.  As the Veteran has neither documented herbicide exposure nor a diagnosed disability listed among the diseases recognized under 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.  

The Board has also reviewed the Veteran's claim under an analysis for "chronic" diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a) and finds that the evidence does not warrant service connection.  The Board notes that arthritis is one of the diseases covered under 38 C.F.R. § 3.309(a) as a "chronic" disease.  In order to meet the criteria in cases in which the disease did not manifest during service, the disease must be "chronic" and have manifested within one year of service.  In this case, the clinical records show a diagnosis of arthritis in September 2001, more than 25 years after separation from service.  Per the Veteran's reported history upon September 2014 VA examination, his neck began bothering him in approximately 1994 and his knees and right shoulder began bother him in approximately 2004.  Thus, he did not experience arthralgia of the cervical spine until two decades after separation from service.  He did not experience knee and shoulder problems until more than three decades after separation from service.  The claims file is void of any competent medical evidence that the Veteran's arthralgias were present since 1975, one year after service.  As the arthralgias and/or arthritis did not manifest during the applicable presumptive period, the Veteran is not entitled to service connection for arthralgias based on the presumptions applicable to chronic diseases.  

Finally, the Board has considered the Court's opinion in Combee v. Brown, supra, (i.e. service connection can still be established even if not established on a presumptive basis).  As noted above, to substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability. 

The evidence of record shows that the Veteran has been diagnosed with arthralgias.  See July 2007 clinical record.  Specifically, upon VA examination in September 2014, the Veteran was diagnosed with mild cervical degenerative disc disease and slight left knee osteoarthritis.  (No shoulder disability was diagnosed on examination.)  Accordingly, the first element of service connection, a current disability, is satisfied.  

Based on review of the file, however, the evidence does not support a finding of an incurrence or aggravation of a disease or injury in service.  The Board notes the diagnosis of a furuncle on the neck in July 1971 and a complaint of left knee pain in September 1972 following a football game in service.  Neither report contains a diagnosis of arthritis or arthralgia.  Furthermore, the Veteran explained that he did not experience neck trouble until two decades after separation from service or knee and shoulder problems until more than three decades after separation from service.  See September 2014 VA examination reports.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim). Lastly, the file does not contain competent clinical evidence of a nexus between the Veteran's current arthralgias and service.  Rather, the only clinical opinion on file, that of the September 2014 VA examiner, reflects that it is less likely than not that the Veteran's neck condition, shoulder condition, and knees condition are related to service.  

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's arthralgias to service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Factual Background - Headaches 

The STRs reflect a July 1972 complaint of a headache "after getting many mosquito bites."  The following day, the Veteran still had a headache.  No diagnosis or assessment was made.  On March 1974 examination for separation purposes, the Veteran endorsed frequent or severe headaches.  See March 1974 Report of Medical History.  The March 1974 Report of Medical Examination for separation purposes contains the following note: "Episodes of severe headaches and dizziness occurring infrequently.  No treatment ever sought."           

The Veteran denied frequent headaches during clinical visits or examinations dated: December 2003, May 2004, June 2004, October 2004, March 2005, July 2005, January 2006, June 2006, and October 2006.

The earliest post-service clinical record which reflects complaints of headaches is a May 2007 clinical record.  At that time, the Veteran complained of neck popping and crunching, as well as headaches.  He related his belief that the symptoms he was experiencing at the time might have been due to a cervical disc problem.  The assessment was degenerative joint disease of the cervical spine.  No etiological opinion was provided as to headache symptoms.

The Veteran again denied frequent headaches during a clinical visit or examination in March 2008.

A May 2009 clinical record reflected complaints of sinus headaches symptoms at that time.    

The Veteran again denied frequent headaches during clinical visits or examinations dated: September 2009, October 2009, November 2009, May 2012, September 2012, May 2014, and September 2014.

On April 2015 VA headaches examination, the Veteran complained of symptoms that occurred every other day and felt like "tension in the back of the neck."  The examiner noted that the Veteran did not experience typical head pain and that spinal x-rays were negative for fractures or subluxation.  Stable-appearing degenerative disc disease was noted.  The Veteran related that he had not seen a neurologist for head pain.  The examiner noted that, during the 40 years since separation from service, the Veteran had never been diagnosed with headaches.  The report reflected findings that the Veteran did not experience headaches, non-headache symptoms associated with headaches, or characteristic prostrating attacks.  After reviewing the file, and interviewing and examining the Veteran, the examiner concluded that the Veteran had not been diagnosed with a headache condition in the past and did not have a current headache condition.  She cited to clinical records from October 2011, May 2012, May 2014, and September 2014 which reflected that the Veteran denied frequent headaches.  The examiner opined that any current headache symptoms were less likely than not sustained during his active duty service or caused by or resulted from injuries or illnesses sustained during his active duty service, because the Veteran had not experienced a head injury or headache condition during service and had no current diagnosis of a headache condition.


Analysis - Headaches

Based on the clinical record, the lay and medical evidence indicates that the Veteran does not have a current headache disability.  Following April 2015 interview and examination of the Veteran, as well as review of the file, the VA examiner concluded that the Veteran does not currently have, nor has he had in the past, a headache condition.  The Board additionally notes that the Veteran denied frequent headaches on more than 15 occasions since December 2003.  As a service connection claim requires, at a minimum, medical evidence of a current disability at some point during the appeal period, the Veteran's claim for service connection for a headache disability is not warranted in this case.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

As noted above, the Veteran asserted that his symptoms may be related to his cervical spine disorder.  Assuming, arguendo, that the Veteran had a diagnosed headache disability, such would not be service connected under the Veteran's theory of entitlement.  The Board has denied service connection for arthralgias, including for the Veteran's cervical spine arthritis.  Accordingly, a headache disorder as a symptom of cervical spine arthritis could not be service connected.    

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for headaches symptoms as secondary to arthralgia.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  




ORDER

Service connection for arthralgias is denied.  



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


